Exhibit 10.1.19
DISCHARGE AGREEMENT
     This Agreement is made as of this 17th day of April, 2009 by and between
HANOVER CAPITAL MORTGAGE HOLDINGS, INC. (the “Company”) and WILMINGTON TRUST
COMPANY, as trustee (the “Trustee”).
     WHEREAS, the Company has issued its $20,620,000 Junior Subordinated Debt
Securities due 2035 (the “Securities”) pursuant to an Indenture (the
“Indenture”), dated as of November 4, 2005, between the Company and the Trustee;
     WHEREAS, pursuant to Section 12.01 of the Indenture, (i) the Trustee has
received for cancellation all of the Securities previously authenticated under
the Indenture (other than Securities that have been destroyed, lost or stolen),
(ii) the Company has paid or caused to be paid all other sums payable by the
Company under the Indenture and (iii) the Company has delivered an Officers’
Certificate and Opinion of Counsel each stating that all conditions precedent
provided for in the Indenture relating to the satisfaction and discharge of the
Indenture have been complied with by the Company; and
     WHEREAS, the Company has requested that the Trustee execute proper
instruments acknowledging satisfaction and discharge of the Indenture;
     NOW THEREFORE, the Company and the Trustee hereby agree as follows:
     1. The Trustee hereby acknowledges the full satisfaction and discharge of
the Indenture and the Securities, and the Indenture and the Securities and the
estate and rights granted thereunder shall cease to be of further effect, except
with respect to any rights and obligations under or referenced in Section 12.01
of the Indenture, which shall survive such satisfaction and discharge.
     2. The Company and the Trustee are hereby released from and against all of
their respective liabilities, obligations and covenants under the terms of the
Indenture and the Securities, subject to the survival of specified provisions as
set forth in Paragraph 1 hereof.
     This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed as of the date first above written.

            HANOVER CAPITAL MORTGAGE
HOLDINGS, INC.
      By:         /s/ John A. Burchett          John A. Burchett       
Chairman, President and Chief Executive
Officer        WILMINGTON TRUST COMPANY, as Trustee
      By:         /s/ Michael G. Oller          Name:   Michael G. Oller       
Title:   Assistant Vice President        AGREED TO AND ACKNOWLEDGED BY:

HANOVER STATUTORY TRUST II
      By:         /s/ Irma N. Tavares          Name:   Irma N. Tavares       
Title:   Administrator     

 